Title: To Thomas Jefferson from Edward Church, 22 October 1793
From: Church, Edward
To: Jefferson, Thomas



Sir
Lisbon Tuesday 22nd Octor. 1793

On Saturday the 19th. Instant, the Vessels belonging to the Hanseatic Towns were ordered to be in readiness to sail the 25th. under Convoy of Two Portugueze Frigates, ordered by her Majesty to Convoy them to a certain Latitude. One of the Articles of the Truce with Algiers which was communicated to me on the 12th. Instt. by Luiz Pinto the Minister for foreign Affairs, expressly restricted the Portugueze from affording protection (without exception) to any one Nation, Nevertheless the Consul and Agent for the Hanseatic Towns, petitioned for a Convoy, and strongly Urged a right founded on a prior Treaty of a very ancient date existing between the two Nations, this was generally understood to be the principle upon which the Convoy was granted, and was so publickly declared by the Agent, but I had strong reasons to believe that this Government were by no means pleased with the conditions of the truce, or the manner in which it had been negociated for and not by this Nation, and that tho’ they did not think proper formally to disavow and reject it, yet that they wou’d not be displeased if a plausible pretence shou’d offer to break it. I was also convinced that a great Majority, if not the whole Nation, were extremely offended for various reasons, they conceived it intended not only to throw on them the odium of the manifest treachery in the business, but that it was also aimed at their Navy, which was now an object of their particular attention, and which for want of some employment, wou’d again sink into neglect, which they suppose to have been one object of the English in so eagerly precipitating this Truce. Upon the presumption that such was the general opinion, and my knowledge that the Spanish Ambassador when at Court on the 15th. Instt. had been treated rather roughly by all the Nobility present when he congratulated the Prince on the happy event of the Truce; I wrote a letter to the Minister yesterday, of which transmit you a Copy per this opportunity, and as I have been diligent, in my Enquiries prior to my writing, and am particularly favoured with the interest and support of two very distinguished Personages here, who have honored me with some particular attentions, I am greatly flattered with hopes of Success; if I find there is a prospect of a speedy and favorable Answer, it is probable I may detain the Vessel a day or two in order to Convey such intelligence which will be so very important and acceptable to the United States.
I have taken the liberty to draw on you the 19th. Instt. for one hundred and fifty pounds Sterling in favor of Messrs. Jacob Dohrman & Co. as a compensation for their Chartering a Ship at a price which they
 
had before refused, for altering her destination agreeable to my request, and for suffering the Vessel to go with only two thirds the Quantity of Salt which She would otherwise have carried, in order that the Vessel might sail faster, so as to deliver, the duplicates of my dispatches with all possible speed. This bill I trust will be duly honored, though I had no special orders, as I conceived the object of too great consequence to trust to one conveyance, and therefore hope my conduct will meet your approbation. With perfect esteem & Respect I have the honor to be Sir Yor. mo: faithful & obedt. Servant

Edwd. Church


P.S. I cannot give a stronger proof of the Sincerity of the disgust and disappointment of this Court on account of the Truce with Algiers, than that the Spanish and British Ministers were unsuccessfully opposed to the granting Us a Convoy, this comes from the best Authority, even Martinho de Mello favoured Us in this instance—in short the British have lost ground by this left-handed policy, and the general opinion that I do not love them over-much is now no small recommendation of me; I think this would not be an unfavorable moment to propose a commercial Treaty upon a broad and liberal Basis—the advantages could not fail in every view to preponderate in our favor. I wish this may be taken into immediate and serious consideration as our Commerce with this Country holds out very many advantages to the U.S. if under proper regulations.

